Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received August 15th, 2022.  Claims 4, 7-8, 11, 26-27, 38, 42, and 44-46 have been canceled.  Claims 1-3, 5-6, 9-10, 12-25, 28-37, 39-41, and 43 have been entered and are presented for examination.
Response to Arguments
Applicant’s arguments have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9-10, 12-14, 17, 21-23, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regler et al. (US 2014/0184386) in view of De Prycker et al. (US 2009/0230895) in view of James (WO 2014/096861) in view of Wurster et al. (US 2014/0133656).
Regarding claims 1, Regler et al. discloses a lightshow control system for generating a lightshow across a plurality of pixel devices (see Abstract [LED wristbands controlled by a controller; performing an LED sequence]), the lightshow control system comprising: a controller configured to receive input from a lightshow operator and to generate a plurality of lightshow parameters based on such input (see Figure 1 and paragraph 0040 [Lighting Control 42; user interface allowing manual command entry (that again gives rise to a suitable data burst transmission from the transmitter 40 to effect control of groups of wristbands)]), wherein the plurality of lightshow parameters include location-based display actions (see Figures 2-3 [location based execution]) wherein the beacon transmitter is configured to broadcast the beacon signal as one or more batches of repeated data packets (paragraph 0035 [Data bursts 38 may therefore be repeated for a fixed duration]).
Regler et al. does not explicitly disclose a beacon transmitter in communication with the lightshow controller and configured to receive the plurality of lightshow parameters from the lightshow controller, encode the plurality of lightshow parameters on a beacon signal, and broadcast the beacon signal to the plurality of pixel devices, wherein each of the plurality of pixel devices is configured to receive and decode the beacon signal to perform selected location-based display actions for the lightshow wherein the beacon transmitter is configured to encode a timing reference on the beacon signal to synchronize initiation of the location-based display actions across the plurality of pixel devices; 
However, De Prycker et al. discloses image information containing geographical co-ordinates encoded therein is broadcast to each of the lighting modules (paragraph 0046). The lighting modules, knowing their position and receiving the image information, extract from the received image information the portion of interest, i.e. work out from the received complete image information which part they are supposed to display (paragraph 0046).  Step S102 is continuously repeated (paragraph 0048 [i.e., beacon broadcasted repeatedly]).  The communicated data may be actual image data to be displayed and/or synchronization information (paragraphs 0013 and 0044).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the signal could be repeatedly broadcast to enable a device to determine the image and sync information to display a group image and self-determined pixel location.
De Prycker et al. further discloses determining the position of the individual lighting modules may be performed by the lighting modules themselves (paragraph 0010) and ultrasound measurement (paragraph 0052).
The references as combined above do not explicitly disclose a positioning signal transmitter and a plurality of speaker nodes in communication with the positioning signal transmitter, wherein to each one of the plurality of speaker nodes the positioning signal transmitter transmits a tone generation signal and in response to receiving the tone generation signal the speaker node emits an audio signal for trilateration and/or multilateration by the plurality of the pixel devices, enabling each of the plurality of pixel devices determining its pixel location and selecting the location-based display actions to perform; wherein the beacon transmitter comprises a Bluetooth Low Energy (BLE) beacon transmitter configured to transmit the beacon signal as a BLE signal.
	However, James discloses a positioning signal transmitter and a plurality of speaker nodes in communication with the positioning signal transmitter, wherein to each one of the plurality of speaker nodes (page 47, lines 17-24) the positioning signal transmitter transmits a tone generation signal and in response to receiving the tone generation signal the speaker node emits an audio signal for trilateration and/or multilateration by the plurality of the pixel devices (page 12, lines 16-27).
	James further discloses wherein the beacon transmitter comprises a Bluetooth Low Energy (BLE) beacon transmitter configured to transmit the beacon signal as a BLE signal (page 12, lines 1-7)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James in to the system of the references as combined by using sound signals to send information to the wristbands.
	The references as combined above do not explicitly disclose wherein the beacon transmitter is configured to update the transmitter's Media Access Control (MAC) address [to encode a new MAC address for each batch of data packets and to encode a new identification number on the beacon signal for each batch of data packets (intended use)].
	However, Wurster et al. discloses the wireless identity transmitter may determine whether it needs a new Bluetooth MAC address. In other words, the wireless identity transmitter may evaluate configuration parameters to determine the frequency it must generate a new Bluetooth MAC address for use with broadcast messages that use a Bluetooth LE protocol. The wireless identity transmitter may thus be configured to utilize rolling Bluetooth MAC addresses. In an embodiment, the wireless identity transmitter may compare stored information that indicates the elapsed time (or number of broadcasts) since the last generated Bluetooth MAC address. Alternatively, the wireless identity transmitter may generate a new Bluetooth MAC address for each broadcast. If a new Bluetooth MAC address is needed (i.e., determination block 452="Yes"), in block 454 the wireless identity transmitter may generate a new Bluetooth MAC address. In an embodiment the wireless identity transmitter may utilize a command provided within Bluetooth protocols (e.g., an API call or command) to generate the new Bluetooth MAC address (paragraph 0125) and the wireless identity transmitter may be configured to generate different identifiers (e.g., rolling identifiers) and/or Bluetooth machine addresses (i.e., BT MAC address) (paragraph 0123) and the wireless identity transmitter may be configured to change the identifiers and/or Bluetooth MAC addresses indicated within broadcast messages at varying intervals (paragraph 0123).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a BLE transmitter could change identifiers and MAC addresses of itself wherein the changed identifiers and MAC address would be in broadcast messages such as a beacon.  The motivation for this is for security.

Regarding claim 2, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the timing reference comprises a time since a starting reference point.
However such a feature is well-known in the art since networks broadcast, generally periodically, via their communications management equipment, reference signals (usually called "pilot beacon" signals) that represent the clock that the terminals that are attached to them must use as an internal time reference for synchronizing their sending relative to a predetermined model that can be configured.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to recognize the wristbands could be synchronized according to the time reference which enable wristbands to light up when a prescribed time as passed. 
Regarding claim 3, Regler et al. further discloses wherein the starting reference point comprises a first beat of the lightshow or a first beat of the current lightshow scene (paragraph 0037 [the wristbands' controllers are each programmed with a synchronized time-base for a particular event, with each controller configured to initiate at least one illumination event at a pre-programmed time and for, potentially, a fixed duration]).
	Regarding claim 5, Regler et al. further suggests wherein the beacon transmitter is configured to broadcast the beacon signal so that the time between transmission of successive data packets in each batch is tm, wherein tm is for example between 15 ms to 30 ms, and the timing reference encoded in each of the data packets subsequent to the first data packet is incremented by tm from the timing reference encoded in the preceding data packet (paragraphs 0035 and 0043 [Data bursts 38 may therefore be repeated for a fixed duration; if the LEDs are synchronized to a common time base and make use of a clock 32, then the burst transmission is potentially ancillary to timed operation;).
	Regarding claim 6, the references as combined above disclose all the recited subject matter in claim 4, but do not explicitly disclose wherein each batch of repeated data packets comprises 15 to 25 data packets.
	However, a batch of data containing a configurable amount of packets is a well-known feature in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize a data burst could have a plurality of packets wherein the amount of packets would be a design choice.  The motivation would be send data a less frequent intervals.
	Regarding claim 9, Regler et al. further discloses wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a play scene command on the beacon signal, wherein the play scene command is defined by one or more of: a scene type, a set of color IDs, a gradient speed, a scene transition, and Beats Per Minute (bpm) (see Figure 3).
Regarding claim 10, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a heartbeat message on the beacon signal, wherein the heartbeat message is defined by the timing reference and one or more of: bpm, a beat mode type, a time signature and a speed of sound.
However such a feature is well-known in the art since networks broadcast, generally periodically, via their communications management equipment, reference signals (usually called "pilot beacon" signals) that represent the clock that the terminals that are attached to them must use as an internal time reference for synchronizing their sending relative to a predetermined model that can be configured.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to recognize the wristbands could be synchronized according to the time reference which enable wristbands to light up when a prescribed time as passed. 
Regarding claim 12, the references as combined above further disclose wherein the audio signal is an ultrasonic audio signal (page 47, lines 17-24; James).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James in to the system of the references as combined by using sound signals to send information to the wristbands.
	Regarding claim 13, the references as combined above further disclose wherein the audio signal is characterized by a frequency in the range of 16 kHz to 24 kHz (page 47, lines 17-24 [ultrasound audio signal]; James).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James in to the system of the references as combined by using sound signals to send information to the wristbands.
	Regarding claim 14, the references as combined above further disclose wherein each one of the plurality of speaker nodes is configured to emit the audio signal simultaneously with the other speaker nodes (page 47, lines 26-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James in to the system of the references as combined by using sound signals to send information to the wristbands.
	Regarding claim 17, the references as combined above further disclose wherein the positioning signal transmitter comprises a Radio Frequency (RF) transmitter configured to transmit the tone generation signal as an RF signal, and each one of the plurality of speaker nodes comprises an RF receiver for receiving the RF signal from the positioning signal transmitter (page 47, lines 19-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James in to the system of the references as combined by using sound signals to send information to the wristbands.
	Regarding claim 21-23, the references as combined disclose all the recited subject matter in claim 11, but do not explicitly disclose wherein the plurality of speaker nodes comprises four or more speaker nodes; wherein the plurality of speaker nodes comprises six speaker nodes; and wherein at least one of the plurality of speaker nodes is positioned at a different height from the other speaker nodes.
	However, such features are well-known in the art.  7.1 audio systems comprise 7 speakers wherein a center speaker is known to be lower than the other speakers. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement at least a 7.1 audio system to provide surround sound.
Regarding claim 28, Regler et al. further discloses wherein the controller comprises a display and is configured to provide a graphical user interface via the display to receive input from the lightshow operator and enable dynamic and real time generation and modification of the plurality of lightshow parameters based on such input (paragraph 0040).

Claims 15-16, 18-20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regler et al. (US 2014/0184386) in view of De Prycker et al. (US 2009/0230895) in view of James (WO 2014/096861) in view of Wurster et al. (US 2014/0133656) as applied to claims 1, 14 above, and further in view of Rowe et al. (US 2014/0192622).
Regarding claim 15, the references as combined above disclose all the recited subject matter in claim 14, but do not explicitly disclose wherein each one of the plurality of speaker nodes comprises a tone generator, an amplifier and an omnidirectional speaker array which are configured to produce the audio signal, wherein the audio signal comprises a tone that is characterized by a frequency which is different from the other speaker nodes.
However, Rowe et al. discloses wherein each one of the plurality of speaker nodes comprises a tone generator, an amplifier and an omnidirectional speaker array which are configured to produce the audio signal, wherein the audio signal comprises a tone that is characterized by a frequency which is different from the other speaker nodes (see Figure 8 and paragraphs 0029, 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.
Regarding claim 16, the references as combined above disclose all the recited subject matter in claim 14, but do not explicitly disclose wherein each one of the plurality of speaker nodes comprises a tone generator, an amplifier and an omnidirectional speaker array which are configured to produce the audio signal, wherein the audio signal comprises a chirp that is characterized by increasing and/or decreasing frequency over time which is different from the other speaker nodes.
However, Rowe et al. discloses wherein each one of the plurality of speaker nodes comprises a tone generator, an amplifier and an omnidirectional speaker array which are configured to produce the audio signal, wherein the audio signal comprises a chirp that is characterized by increasing and/or decreasing frequency over time which is different from the other speaker nodes (paragraphs 0038-0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.
Regarding claim 18, the references as combined above disclose all the recited subject matter in claim 17, but do not explicitly disclose wherein the positioning signal transmitter is configured to transmit the tone generation signal as a plurality of RF signals at equally spaced time intervals to the plurality of speaker nodes, and upon receiving each RF signal, each of the speaker nodes is configured to clock the time elapsed since the start of the preceding time interval and determine a signal generation time period based on a set of clocked times.
However, Rowe et al. discloses wherein the positioning signal transmitter is configured to transmit the tone generation signal as a plurality of RF signals at equally spaced time intervals to the plurality of speaker nodes, and upon receiving each RF signal, each of the speaker nodes is configured to clock the time elapsed since the start of the preceding time interval and determine a signal generation time period based on a set of clocked times (paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.
Regarding claim 19, the references as combined above disclose all the recited subject matter in claim 18, but do not explicitly disclose wherein each of the speaker nodes is configured to take the lowest of the set of clocked times as the signal generation time, wherein the speaker node generates and emits the audio signal when the signal generation time period following the start of the next time interval has elapsed.
However, it is well-known in the art to generate a signal based on a set of clocked times wherein such a feature enables periodic signal generation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to generate a signal based on a set of clocked times wherein such a feature enables periodic signal generation.	
Regarding claim 20, the references as combined above make obvious the recited subject matter in claim 18, but do not explicitly disclose wherein each of the speaker node is configured to refrain from emitting an audio signal if the times within the set of clocked times have a spread of more than a certain predetermined threshold.
However, such a feature is well-known in the art wherein when clock time has expired, a signal will not be transmitted until the next clock time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the references to prohibit a signal from being generated when a clock time has expired.  The motivation for this is to send the signals a prescribed times. 
	Regarding claim 24, the references as combined above disclose all the recited subject matter in claim 11, but do not explicitly disclose wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a venue configuration message on the beacon signal, wherein the venue configuration message is defined by one or more of: a set of speaker node locations, a set of speaker node tone IDs, and an origin offset.
	However, Rowe et al. discloses wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a venue configuration message on the beacon signal, wherein the venue configuration message is defined by one or more of: a set of speaker node locations, a set of speaker node tone IDs, and an origin offset (paragraph 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.
	Regarding claim 25, the references as combined above disclose all the recited subject matter in claim 11, but do not explicitly disclose wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a locate pixel message on the beacon signal, wherein upon receiving the locate pixel message each one of the plurality of pixel devices starts recording for audio signals emitted by the plurality of speaker nodes.
	However, Rowe et al. discloses wherein based on the plurality of lightshow parameters, the beacon transmitter is configured to encode a locate pixel message on the beacon signal, wherein upon receiving the locate pixel message each one of the plurality of pixel devices starts recording for audio signals emitted by the plurality of speaker nodes (paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.

Claims 29-32, 35-37, 39-41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regler et al. (US 2014/0184386) in view of De Prycker et al. (US 2009/0230895) in view of Rowe et al. (US 2014/0192622) in view of Wurster et al. (US 2014/0133656).
Regarding claim 29, 37, 39, Regler et al. discloses a method performed by a pixel device for contributing to a lightshow display across a plurality of such pixel devices, the method comprising: (see Abstract [LED wristbands controlled by a controller; performing an LED squence]), decoding the signal to determine a plurality of lightshow parameters (see Figure 1 and paragraph 0040 [Lighting Control 42; user interface allowing manual command entry (that again gives rise to a suitable data burst transmission from the transmitter 40 to effect control of groups of wristbands)]); one or more batches of data packets (paragraph 0035 [Data bursts 38 may therefore be repeated for a fixed duration]).
Regler et al. does not explicitly disclose wherein the plurality of lightshow parameters include location-based display actions and performing selected location-based display actions for the light show; scanning for and receiving at the pixel device a beacon signal broadcast from a beacon transmitter; wherein the method further comprises: scanning for and receiving a heartbeat signal broadcast from a beacon transmitter; decoding a timing reference from the heartbeat signal; and initiating the location-based display actions at a start time based on the timing reference.
However, De Prycker et al. discloses image information containing geographical co-ordinates encoded therein is broadcast to each of the lighting modules (paragraph 0046). The lighting modules, knowing their position and receiving the image information, extract from the received image information the portion of interest, i.e. work out from the received complete image information which part they are supposed to display (paragraph 0046).  Step S102 is continuously repeated (paragraph 0048 [i.e., beacon broadcasted repeatedly]).  The communicated data may be actual image data to be displayed and/or synchronization information (paragraphs 0013 and 0044).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the signal could be repeatedly broadcast to enable a device to determine the image and sync information to display a group image.
De Prycker et al. further discloses determining the position of the individual lighting modules may be performed by the lighting modules themselves (paragraph 0010 [i.e., self-determined location]) and ultrasound measurement (paragraph 0052).
The references as combined above do not explicitly disclose receiving at the pixel device a start recording signal; in response to receiving the start recording signal, recording a plurality of audio signals emitted concurrently from a plurality of speaker nodes, wherein each speaker node emits an audio signal in a frequency distinct from the other speaker nodes; filtering and processing the audio signals based on their distinct frequencies to determine differences between time of arrival for each audio signal (TDOA); receiving location information for each of the plurality of speaker nodes; and based at least in part on the TDOA and the location information, determining the location of the pixel device using trilateration and/or multilateration and selecting the location-based display actions to perform based on the location of the pixel device.
However, Rowe et al. discloses receiving at the pixel device a start recording signal; in response to receiving the start recording signal, recording a plurality of audio signals emitted concurrently from a plurality of speaker nodes, wherein each speaker node emits an audio signal in a frequency distinct from the other speaker nodes; filtering and processing the audio signals based on their distinct frequencies to determine differences between time of arrival for each audio signal (TDOA); receiving location information for each of the plurality of speaker nodes; and based at least in part on the TDOA and the location information, determining the location of the pixel device using trilateration and/or multilateration (paragraphs 0058, 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method discussed by Rowe et al. into the system of the references as combined above.  The method of Rowe can be used such that each speaker could send a different signal to different wristbands.
The references as combined above do not explicitly disclose a Bluetooth Low Energy (BLE) beacon transmitter configured to broadcast the beacon signal and wherein the beacon transmitter updates the beacon transmitter's Media Access Control (MAC) address to encode a new MAC address for each batch of data packets and to encode a new identification number on the beacon signal for each batch of data packets.
However, Wurster et al. discloses the wireless identity transmitter may determine whether it needs a new Bluetooth MAC address. In other words, the wireless identity transmitter may evaluate configuration parameters to determine the frequency it must generate a new Bluetooth MAC address for use with broadcast messages that use a Bluetooth LE protocol. The wireless identity transmitter may thus be configured to utilize rolling Bluetooth MAC addresses. In an embodiment, the wireless identity transmitter may compare stored information that indicates the elapsed time (or number of broadcasts) since the last generated Bluetooth MAC address. Alternatively, the wireless identity transmitter may generate a new Bluetooth MAC address for each broadcast. If a new Bluetooth MAC address is needed (i.e., determination block 452="Yes"), in block 454 the wireless identity transmitter may generate a new Bluetooth MAC address. In an embodiment the wireless identity transmitter may utilize a command provided within Bluetooth protocols (e.g., an API call or command) to generate the new Bluetooth MAC address (paragraph 0125) and the wireless identity transmitter may be configured to generate different identifiers (e.g., rolling identifiers) and/or Bluetooth machine addresses (i.e., BT MAC address) (paragraph 0123) and the wireless identity transmitter may be configured to change the identifiers and/or Bluetooth MAC addresses indicated within broadcast messages at varying intervals (paragraph 0123).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a BLE transmitter could change identifiers and MAC addresses of itself wherein the changed identifiers and MAC address would be in broadcast messages such as a beacon.  The motivation for this is for security.
Regarding claim 30, Regler et al. further discloses wherein the one or more display actions comprises one or more of: displaying at least one image or a series of images on a display screen of the pixel device; flashing a light source on the pixel device; and vibrating the pixel device (paragraph 0047).
	Regarding claim 31, Regler et al. further discloses wherein the one or more display actions comprises displaying a scene for the lightshow, wherein the scene comprises a sequential display of colors displayed on a display screen of the pixel device (paragraph 0045).
	Regarding claim 32, Regler et al. further discloses wherein the scene is characterized by one or more of: a scene type, a set of color IDs, a gradient speed, a scene transition, and bpm (see Figure 3).
Regarding claim 35, the references as combined above disclose all the recited subject matter in claim 29, but do not explicitly disclose wherein the timing reference comprises a time since a starting reference point.
However such a feature is well-known in the art since networks broadcast, generally periodically, via their communications management equipment, reference signals (usually called "pilot beacon" signals) that represent the clock that the terminals that are attached to them must use as an internal time reference for synchronizing their sending relative to a predetermined model that can be configured.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to recognize the wristbands could be synchronized according to the time reference which enable wristbands to light up when a prescribed time as passed. 
Regarding claim 36, Regler et al. further discloses wherein the starting reference point comprises a first beat of the lightshow or a first beat of the current lightshow scene (paragraph 0037 [the wristbands' controllers are each programmed with a synchronized time-base for a particular event, with each controller configured to initiate at least one illumination event at a pre-programmed time and for, potentially, a fixed duration]).
Regarding claim 40-41, the references as combined disclose all the recited subject matter in claim 38, but do not explicitly disclose wherein the plurality of speaker nodes comprises four or more speaker nodes; wherein the plurality of speaker nodes comprises six speaker nodes.
	However, such features are well-known in the art.  7.1 audio systems comprise 7 speakers wherein a center speaker is known to be lower than the other speakers. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement at least a 7.1 audio system to provide surround sound.
	Regarding claim 43, Regler et al. further discloses wherein performing the one or more display actions comprises receiving display commands for an animated scene and identifying the one or more display actions to be performed by the pixel device based on its corresponding location in a display representation of the animated scene (paragraph 0047).

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regler et al. (US 2014/0184386) in view of De Prycker et al. (US 2009/0230895)  in view of Rowe et al. (US 2014/0192622) in view of Wurster et al. (US 2014/0133656) as applied to claim 29 above, and further in view of James (WO 2014/096861).
	Regarding claim 33, the references as combined above disclose all the recited subject matter in claim 29, but do not explicitly disclose wherein the pixel device comprises a Bluetooth receiver and scanning for the beacon signal comprises scanning for a BLE beacon signal.
However, James disclose wherein the pixel device comprises a Bluetooth receiver and scanning for the beacon signal comprises scanning for a BLE beacon signal (page 16, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of James into the system of the references as combined above by using Bluetooth to communicate with the wristbands. 
Regarding claim 34, the references as combined above disclose all the recited subject matter in claim 29, but do not explicitly disclose in response to not receiving the heartbeat signal within a heartbeat timeout period, stopping the one or more display actions and/or restarting the Bluetooth receiver.
However, such a feature is obvious since synchronization would be lost and the receiver would determine there is an issue with the transmitter and there would be no further instructions being received.  The motivation for this is to avoid wasting battery resources when timing is not synchronized due to a non-reception of a beacon signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465